




EXHIBIT 10.2




SECURED CONVERTIBLE PROMISSORY NOTE










TWO MILLION

July 1st, 2004

($2,000,000.00)

Fort Lauderdale, Florida










THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED OR UNDER THE LAWS OF ANY STATE OR OTHER JURISDICTION. SUCH
SECURITIES MAY NOT BE RESOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT THERETO UNDER SUCH ACT UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT OR
UNLESS THE SALE IS OTHERWISE EXEMPT FROM REGISTRATION. THE COMPANY MAY REQUEST A
WRITTEN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH SALE, PLEDGE OR
HYPOTHECATION, OR OTHER TRANSFER. THIS CERTIFICATE MUST BE SURRENDERED TO THE
CORPORATION OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, PLEDGE,
HYPOTHECATION OR ANY OTHER TRANSFER OF ANY INTEREST IN ANY OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.




XSTREAM BEVERAGE GROUP, INC., a Nevada corporation, (the “XStream”), and
BEVERAGE NETWORK OF MARYLAND, INC. , Florida corporation (“BNMD”), XStream and
BNMD (jointly the “Company”) for value received promises to pay to MASTER
DISTRIBUTORS, INC.(“Holder”), or permitted assigns, the principal sum of TWO
MILLION DOLLARS (U.S. $2,000,000.00) pursuant to the following terms and
conditions:




Commencing October 1, 2004 and continuing thereafter on the first day of each
month (the “Payment Date”) for a period of 60 months or such shorter period of
time as this obligation shall remain outstanding, the Company shall pay to
Holder the sum of $38,665.60, representing payment of principal and interest at
the rate of 6% per annum and a five year amortization period.




Said monthly payment is subject to adjustment in the event of any prepayment of
the outstanding principal balance or any adjustment in the total amount due
under this Promissory Note.




Any sum due on a Payment Date shall be payable in the form of cash or shares of
Common Stock of Xstream Beverage Group, Inc. at the Holder’s sole discretion.
Payment of principal and interest shall be made at the offices of the Holder in
Maryland at 1505, Kirchner Lane, Gambrills, MD 21054. The number of shares of
Common Stock shall be determined as provided below. Such shares shall be mailed
to the registered owner of this Note at the address appearing on the books of
the Company.




1



--------------------------------------------------------------------------------







1.

Conversion of Note and Payment of Interest. The holder of this Note may at any
time following the execution of this Promissory Note, file with the Company a
Notice of Conversion (which shall be the date upon which the Notice of
Conversion in the form attached hereto is received by the Company ) to convert
any sum otherwise due on a Payment Date or any principal amount otherwise due
under this Note, provided the minimum conversion shall be $25,000 into the
Company’s Common Stock at the conversion price. The Holder may convert this
obligation into shares of common stock of Xstream Beverage Group, Inc.
(“Xstream”), the parent company of Total Beverage Network of Maryland. The
conversion price shall be $0.26 per share. The number of shares to be received
upon such conversion shall be determined by dividing the principal of the Note
as represented on the Notice of Conversion through the effective date of the
conversion by the Conversion Price, provided that a minimum of $25,000 must be
converted upon any such conversion or any lesser amount remaining held by the
Holder upon conversion.




To convert this Note in its entire remaining balance , the holder hereof must
surrender this Note at the office of the Company, together with a written Notice
of Conversion in the form annexed to this Note, properly filled out and executed
by the holder hereof. If the Holder elects to convert a portion of the amount
hereunder, then the outstanding principal balance shall be adjusted accordingly.
If shares of Common Stock issuable upon such conversion are to be registered in
the name of anyone other than the registered holder of this Note, such Notice of
Conversion shall be accompanied by a written instrument of transfer in a form
satisfactory to the Company, properly completed and executed together with such
other documents as shall be reasonably requested by the Company. Facsimile
copies of such documents will be accepted by the Company, provided that the
originally executed documents are provided to the Company within five (5)
business days after the Company has received such facsimile copies.




If any interest shall be paid on the Note in shares of stock when such Note is
not being converted pursuant to the terms hereof, such interest shall be
computed and converted into shares of common stock in the same manner and
fashion as any conversion of principal.




2.

Right of Repayment. The Company shall have the right to pre-pay this Note, in
whole or in part, in cash , at any time, by following the procedure set forth in
this paragraph.




The Company may redeem or prepay the Note prior to maturity as follows: The
Company shall pay the face value of the Note plus all accrued interest at the
date of prepayment or redemption. Upon electing to prepay any portion of the
outstanding Note, the Company shall notify the holder of this Note in writing of
this election. This notice shall state (a) the Company has elected to pre-pay
all of the outstanding Notes on this issue; and (b) the date such prepayment
will occur which shall be not less than ten (10) days from the date of the
notice (the “Prepayment Date”).




If the Note has not been converted by the Prepayment Date, (a) the holder of
this Note shall promptly tender this Note to the Company upon receipt of the
principal of this Note in cash or Common Stock (if payment in common stock has
been elected by Holder) and the accrued interest on this Note in cash or Common
Stock, as provided above.




Notwithstanding the foregoing, the Holder, in his sole and absolute discretion,
may within ten (10) days of receipt of any payment notice advise the Company
that the Holder will exercise the Holder’s right to convert that payment to
shares of common stock of Xstream at the Conversion Price




3.

Adjustments to Conversion. If Xstream is recapitalized, or effects a stock split
or reverse stock split, provisions shall be made as part of the terms of the
recapitalization, stock split or reverse stock split, so that the holder of this
Note may receive, in lieu of the Common Stock otherwise issuable to the holder
upon conversion or payment of this Note, at the same conversion ratio, the same
amount of securities as may be distributable upon the recapitalization, stock
split or reverse stock split with respect to the common stock into which this
Note is convertible, and provided further that any reasonable determination
regarding such adjustment by the Company’s Board of Directors shall be deemed
final and binding on the holder hereof.




2



--------------------------------------------------------------------------------







4.

Adjustment in Principal Due and Owing. This Convertible Note is being executed
together with an Asset Purchase and Sale Agreement a copy of which is attached
hereto and whose terms are incorporated by reference. In the event that as a
result of any discrepancies in the audited and unaudited financial statements of
the Holder which result in an offset of the Convertible Promissory Note, then in
that event, the outstanding principal balance of this obligation shall be
adjusted pursuant to the terms and conditions of the Asset Purchase and Sale
Agreement.




5.

Fractional Shares. In lieu of issuing any fraction of a share upon the
conversion of this Note, Xstream shall pay to the holder of this Note, for any
fraction of a share otherwise issuable upon the conversion, cash equal to the
same fraction of the then current per share Conversion Price.




6.

Covenants of Company. The Company covenants and agrees that, so long as the Note
shall be outstanding, it will:




(i)

Promptly pay and discharge all lawful taxes, assessments, and governmental
charges or levies imposed upon the Company or upon its income and profits, or
upon any of its property, before the same shall become in default, as well as
all lawful claims for labor, materials and supplies which, if unpaid, might
become a lien or charge upon such properties or any part thereof; provided,
however, that the Company shall not be required to pay and discharge any such
tax, assessment, charge, levy or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and the Company shall set
aside on its books adequate reserves with respect to any such tax, assessment,
charge, levy or claim so contested;




(ii)

Do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and comply with all laws applicable to the
Company as its counsel may advise;




(iii)

At all times keep true and correct books, records and accounts;




(iv)

At all items reserve for issuance and delivery upon any conversion of this Note
and the payment of interest thereon all shares of the Company’s Common Stock
receivable by the Holder upon any such conversion and payment; and




(v)

In the event of any occurrences requiring an adjustment, adjust the shares of
Common Stock issuable upon any conversion of this Note in an appropriate and
fair manner in accordance with the provisions of this Note.




7.

Events of Default. Payment of the principal and interest due under this Note
shall become and be due and payable upon written demand made by the Holder
hereof if one or more of the following events, herein called events of default,
shall happen and be continuing:




(i)

Default in the payment of the principal and accrued interest on this Note when
and as the same shall become due and payable, whether by acceleration or
otherwise, provided however, no default shall be deemed to have occurred if
payment is received within five days of any due date or the Company has
satisfied any written notice of Default within five days of receipt of notice
from Holder.




(ii)

Other than a payment default pursuant to 7(i) above, default in the due
observance or performance of any covenant, condition or agreement on the part of
the Company to be observed or performed pursuant to the terms hereof, if such
default shall continue uncured for 30 days after written notice, specifying such
default, shall be given to the Company by the Holder of the Note.




(iii)

Application for, or consent to, the appointment of a receiver, trustee or
liquidator of the Company or of its property.




(iv)

Admission in writing of the Company’s inability to pay its debts as they mature.




(v)

General assignment by the Company for the benefit of creditors.




(vi)

Filing by the Company of a voluntary petition in bankruptcy or a petition or an
answer




3



--------------------------------------------------------------------------------




seeking reorganization, or an arrangement with creditors; or




(vii)

Entering against the Company of a court order approving a petition filed against
it under the Federal bankruptcy laws, which order shall not have been vacated or
set aside or otherwise terminated within 120 days.




The Company agrees that the notice of the occurrence of any event of default
will be promptly given to the holder at his or her registered address by
Certified Mail. In case any one or more of the events of default specified above
shall happen and be continuing, the Holder may proceed to enforce the payment of
this Note or to enforce any other legal or equitable rights as such Holder may
deem appropriate.




8.

Registered Owner. The Company may treat the person or persons whose name or
names appear on this Note as the absolute owner or owners of this Note for the
purpose of receiving payment of the principal and interest due on this Note and
for all other purposes.




9.

Security. The Holder may, file a U.C.C. -1 covering the assets conveyed by the
Holder to the Company. Any such filing shall be inferior in rank and priority to
any U.C.C. filing made for and on behalf of the Laurus Master Fund, Ltd., or its
designated assignees. No recourse shall be had for payment of any principal or
interest hereon against any shareholder, officer, director or employee of the
Company, either directly or through the Company.




10.

Securities Laws. The holder of this Note understands that this Note and the
shares underlying this Note are not registered under the Securities Act of 1933,
as amended, or any state securities laws. The holder of this Note agrees not to
sell this Note or the shares of Common Stock except pursuant to an effective
registration pertaining to the Note or the shares of Common Stock or pursuant to
an exemption from registration under such laws. Notwithstanding the foregoing,
the Holder shall be entitled to transfer the Note to its principal shareholders
or members of their respective families.




11.

Miscellaneous.




(i)

No remedy herein enumerated is intended to be exclusive of any other remedy
allowed by law, but each and every remedy shall be cumulative and in addition to
every other remedy herein enumerated or allowed by law.




(ii)

No failure or delay to exercise any right or power or any partial exercise,
accruing upon any default hereunder shall impair any such right or power or be
construed to be a waiver of any such default or any acquiescence therein.




(iii)

This Note and all rights, benefits, powers and obligations hereof shall inure to
the benefit and shall bind, respectively, the successors and assigns of the
Holder and the Company.




(iv)

In the event any part of this Note shall be invalid or unenforceable for any
reason, then such invalid or unenforceable part or parts shall be deemed and
held to be separate and severable, and the remainder of this Note shall continue
in full force and full effect.




(v)

This Agreement shall be interpreted pursuant to the laws of the state of Florida
with jurisdiction for any dispute in Broward County, Florida.




Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft or destruction of the Note, and in the case of loss, destruction or
mutilation upon receipt by the Company of a reasonably satisfactory
indemnification, and upon surrender and cancellation of the Note, if mutilated,
the Company shall execute and deliver a new Note of like tenor and date. Any
such new Note executed and delivered shall constitute an additional contractual
obligation on the part of the Company, and the Note so lost, stolen, destroyed,
or mutilated shall not be at any time enforceable by anyone.




4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has signed this Note this 1st day of July, 2004.




XSTREAM BEVERAGE GROUP, INC.







__________________________________________

Barry Willson, vice chairman







BEVERAGE NETWORK OF MARYLAND, INC.







__________________________________________

Barry Willson, vice chairman




 










5

 












--------------------------------------------------------------------------------




NOTICE OF CONVERSION










The undersigned, the holder of Note issued by XSTREAM BEVERAGE GROUIP, INC.
hereby elects to convert the Note into shares of common stock of Xstream
Beverage Group, Inc. effective as of the date the Company receives this Notice
pursuant to Paragraph 1 (Conversion) of such Note.




The number of shares to be received by this Conversion Notice has been
calculated pursuant to the attached schedule.







Please send a certificate for the appropriate number of shares of common stock
in the Company to the undersigned at:










________________________________________

Print Name of Holder
















________________________________________

Signature of Authorized Person













Date: __________________________________







PLEASE SEND THIS FORM BY FACSIMILE TRANSMISSION TO THE COMPANY AT (954)
598-7996. WITH THE ORIGINALLY SIGNED FORM SENT BY U.S. MAIL TO THE COMPANY. THE
EFFECTIVE DATE FOR CONVERSION SHALL BE THE DATE ON WHICH THE COMPANY RECEIVES
EITHER THE FACSIMILE COPY OR THE ORIGINAL FORM, WHICHEVER IS RECEIVED FIRST.




